Citation Nr: 1813431	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative arthritis and bicipital tendonitis of the right shoulder and if so, whether service connection for a right shoulder disorder is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1965 to July 1965 and active duty from June 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the December 2013 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Additionally, at such time, the undersigned held the record open for 60 days for the receipt of additional evidence, which the Veteran submitted in December 2016.  38 U.S.C. 7105(e) (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such newly received evidence.

In this vein, the Board also notes that, subsequent to the November 2016 Board hearing, additional VA treatment records have been added to the record.  While the Veteran has not waived AOJ consideration of such evidence, and the automatic waiver provisions of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 do not apply, there is no prejudice to the Veteran in the Board proceeding with a decision at this time as such newly received evidence is either duplicative of that previously considered and/or irrelevant to the instant appeal.  38 C.F.R. § 20.1304(c).

The Board observes that, in July 2016, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Pennsylvania Department of Military and Veterans Affairs; however, it did not include a signature of an individual from such organization.  Therefore, it is invalid, and the Texas Veterans Commission retains representative of the Veteran.


FINDINGS OF FACT

1.  In a final decision issued in August 2006, the AOJ denied service connection for degenerative arthritis and bicipital tendonitis of the right shoulder.

2.  Evidence added to the record since the final August 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for degenerative arthritis and bicipital tendonitis of the right shoulder.

3.  A right shoulder disorder did not have its onset during service, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of separation from active duty.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied service connection for degenerative arthritis and bicipital tendonitis of the right shoulder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2017)].

2.  New and material evidence has been received to reopen the claim for service connection for degenerative arthritis and bicipital tendonitis of the right shoulder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 
 
3.  The criteria for entitlement to service connection for a right shoulder disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for entitlement to service connection for degenerative arthritis and bicipital tendonitis of the right shoulder was initially denied in an August 2006 rating decision.  The Veteran did not file a notice of disagreement to that decision, no additional evidence pertinent to the issue was physically or constructively received within one year of the decision, and no relevant service department records have since been received.  Thus, the August 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2017)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 2006 rating decision, the AOJ considered the Veteran's service treatment and personnel records, and a May 2006 VA examination report.  The AOJ noted that the Veteran's service treatment records showed that he received treatment for soreness in the right shoulder and the May 2006 VA examination revealed current diagnoses of degenerative arthritis and bicipital tendonitis of the right shoulder; however, as the examiner opined that such were less likely as not related to the Veteran's military service, the AOJ denied service connection for such disorders.

Since the August 2006 rating decision, the Veteran submitted a medical opinion in December 2016 in which his treatment provider opined that his current right shoulder disorder is very likely related to an injury suffered in the past, when he was in military service due to the types of work/duties he performed.  As such newly received evidence is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection, the Board finds that it is new and material.  Accordingly, the claim of entitlement to service connection for degenerative arthritis and bicipital tendonitis of the right shoulder is reopened.


II.  Service Connection

The Board will now proceed with a review of the Veteran's claim for service connection for a right shoulder disorder on a de novo basis. As the AOJ considered his claim on the merits in the December 2013 statement of the case, the Board finds no prejudice to the Veteran in adjudicating the merits of his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

B.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show complaints of a sore right shoulder, especially when throwing, in July 1969.  He was diagnosed with muscle strain.  The Veteran has stated that he was in physical therapy for a week to 3 months thereafter; however, his service treatment records do not contain such information.  See Board hearing transcript, November 2009 VA treatment records.  On his separation report of medical history, the Veteran noted a history of painful or swollen joints; however, no significant findings were noted on his separation medical examination. 

Following separation from service in 1969, the Veteran began working in construction, eventually becoming a heavy equipment operator, which he continued for over 25-35 years.  See 2006 VA examination report, Board hearing transcript.  The Veteran stated that he received a cortisone shot into his shoulder in the late 1970's which helped with the pain for many years until his shoulder was aggravated from using a jackhammer.  See Board hearing transcript.

Post-service records show the Veteran complained of right shoulder pain occurring for three months in June 1982, for which he was treated with Motrin and a shot of xylocaine.  The Veteran was seen again for right shoulder pain lasting 3-4 days in October 1982, although it appears that pain was a symptom of sinusitis.  Treatment records thereafter are silent for complaints, treatment, or diagnoses referable to the right shoulder until 2005.  In August 2005, the Veteran complained of bilateral shoulder and neck pain following a fall while trying to get into a pickup truck.  He was assessed with cervicalgia. 

The Veteran underwent a VA examination in May 2006 where he was diagnosed with bilateral early degenerative arthritis and bicipital tendonitis of the right shoulder.  The VA examiner opined that such right shoulder disorder was less likely as not caused by the Veteran's military service.  The examiner noted that the Veteran had only one documented episode of right shoulder pain while he was in the Army and had been working in underground construction, handling heavy equipment, pipes, and jackhammers since separation from service.  The examiner concluded that that type of work over many years as well as the Veteran's age are likely the cause of his current degenerative arthritis.

A December 2016 right shoulder MRI showed a pinhole full-thickness tear through the distal infraspinatus, possible biceps tenosynovitis and mild to moderate degenerative changes of the acromioclavicular joint.

In December 2016, VA received a letter from a physician who indicated that the Veteran had been incapable of any movement in the right shoulder since he was in military service in 1996.  The letter states that the Veteran had a lot of use of his shoulder in service until one day he started with severe pain and very limited movement, if at all.  The letter stated that the Veteran has received physical therapy since then with no improvement.  The physician noted the Veteran's pinhole full-thickness tear through the distal infraspinatus and biceps tenosynovitis and stated these findings are very likely related to an injury suffered in the past, when he was in military service due to the types of work/duties he performed. 

The Board finds that the criteria for service connection for the Veteran's right shoulder disorder have not been met.  The Veteran had previously been found to have had a current right shoulder disorder and an in-service diagnosis of muscle strain.  Thus, the only remaining question is whether such currently diagnosed right shoulder is related to the Veteran's military service.       

As an initial matter, the Board finds that the evidence does not show that the Veteran was diagnosed with arthritis or tendonitis during service and the record does not show any objective indications that arthritis manifested to a compensable degree within a year of separation.  Furthermore, the Board has considered the Veteran's statements regarding chronicity of symptoms since service and finds that the record does not demonstrate a pattern of chronic and continuous symptomatology.  Treatment records from June 1982 showed the Veteran had shoulder pain beginning 3 months prior, which is over 10 years following his separation from service.  Additionally, in May 2005 the Veteran complained of left shoulder pain but made no mention of right shoulder pain.  The first documented complaints of right shoulder pain or symptoms after 1982 do not occur in the record until August 2005, following an intervening injury.  As such, the Board finds that pattern of chronic symptomatology is not demonstrated.  

Turning to a the question of a direct nexus, the Board finds that the December 2016 opinion rendered by the Veteran's physician contains multiple inaccuracies and an insufficient rationale.  In this regard, the letter states that the Veteran has been complaining of right shoulder pain and has not been capable of any movement in his shoulder since he was in military service in 1996.  However, the Veteran separated from service in 1969, and while this could be a typo, there is no indication from the Veteran's statements or medical records that he was incapable of any shoulder movement since then.  See e.g. July 1969 treatment record showing full range of motion and May 2006 VA examination report showing full range of shoulder flexion and abduction.  As noted above, post-service treatment records do not contain complaints of right shoulder pain since 1982 until an intervening injury occurred in August 2005.  Furthermore, the physician who authored the December 2016 letter does not identify a specific in-service injury, but associates the Veteran's condition to the types of work/duties he performed in service.  There is no indication however of what sort of duties would be productive of the current MRI findings.  Moreover, there is no acknowledgment or discussion of the Veteran's post-service occupational duties or his statements that his shoulder condition was aggravated by operating a jackhammer.   Therefore, as the December 2016 opinion includes inaccuracies and does not consider all relevant facts, the Board finds that such is based on an insufficient rationale and, consequently, it is entitled to little, if any, probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

By contrast, the 2006 VA examiner's opinion was based on a full examination of the Veteran and an accurate review of the file, including the Veteran's service and post-service treatment records.  In this regard, the examiner considered the specific facts surrounding the Veteran's in-service treatment for muscle strain as well as his post-service treatment and employment.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.  Therefore, the Board accords great probative weight to such opinion.   

Furthermore, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the relationship between arthritis or tendonitis and his in-service shoulder strain and/or military duties.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007). Therefore, while the Veteran associates his current right shoulder disorder to service, he is not considered medically qualified to address such a question.  Therefore, as he lacks the competency to offer such an opinion, the Board accords his statements as to the etiology of his right shoulder disorder no probative weight.

Consequently, the Board finds a right shoulder disorder did not have its onset during service, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of separation from active duty.  As such, service connection for such disorder is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative arthritis and bicipital tendonitis of the right shoulder is reopened; the appeal is granted to this extent only.

Service connection for a right shoulder disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


